UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6761


ROBERT JAMES MILLER, JR.,

                Plaintiff – Appellant,

          v.

RILEY MAXWELL, Assistant Solicitor; JEFF TALBERT; MAGGIE
BOYD; BILL DOVE; JEFF WESTFALL, Investigators for the
Fairfield County Sheriff's Office, each in their individual
capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:14-cv-00340-JFA)


Submitted:   September 23, 2014           Decided:   October 2, 2014


Before KEENAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert James Miller, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert James Miller, Jr., appeals the district court’s

order accepting the recommendation of the magistrate judge and

dismissing      his     42   U.S.C.    § 1983     (2012)      complaint    without

prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B) (2012).                    We have

reviewed the record and find no reversible error.                   Accordingly,

we   affirm     for   the    reasons    stated     by   the     district     court.

Miller v. Maxwell, No. 3:14-cv-00340-JFA (D.S.C. May 8, 2014).

We   dispense    with    oral   argument    because     the    facts   and    legal

contentions     are   adequately      presented    in   the    materials     before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2